EXAMINER’S AMENDMENT

A conversation with David Coffin on 08/31/2022 to discuss an examiner’s amendments based on the claim set, filed on 11/17/2021.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A shaving implement, comprising: 
a wet shave razor having a handle and a blade retaining cartridge; and 
a unitary guard removably secured to the blade retaining cartridge, the guard comprising:
a frame portion having a top rail and a bottom rail, each rail having a front edge, a rear edge, a first side edge, and a second side edge, the top and the bottom rails being spaced in a first direction by a first and a second side wall extending respectively in a second direction from the first to the second side edges;
a grate portion integrally formed with the frame portion and being defined by at least a first elongated member and at least a second elongated member, each elongated member of the first elongated member and the second elongated member extending from the front edge of both of the top rail to the bottom rail, the first elongated member having a plurality of barbs formed on an outside of the first elongated member, the outside being opposite a hollow defined by the frame portion and the grate portion in combination, the hollow being sized to receive the blade retaining cartridge; 
the barbs having pointed edges extending in the second direction, and the barbs facing generally towards the bottom rail and being positioned on the first elongated member closer to the bottom rail than to the top rail, the barbs being configured to arrange facial hair during a shaving process; 
wherein the frame further comprises a ridge on the rear edge of the bottom rail extending into the hollow, and wherein the top rail extends towards the bottom rail to define a duct sized to envelope an edge of the blade retaining cartridge.—

Claim 2 has been amended to read:
--The shaving implement of claim 1, wherein is spaced from the first elongated member in the second direction.--

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for allowance: independent Claim 1 is free of the prior art because the prior art does not teach or suggest a shaving implement that has a wet shave razor, a unity guard removably secured to cartridge of the razor, wherein the guard includes at least one first elongated member and at least one second elongated member, wherein the first elongated member has a plurality of bards on an outside of the first elongated member, wherein the barbs have pointed edges extending in the second direction and closer to the bottom rail than the top rail for  arranging facial hair during a shaving process (emphasis added and see Applicant’s specification, para. 33 “barbs 36 may be provided to gently comb hair as a user pulls a razor fitted with the razor guard 10 across his face or other parts of his or her body while shaving”), with many other limitations as set forth in claim 1.
There are number of closest art, for example, Haraguchi (US 4614036) shows an electric trimmer that has a  guard including a plurality of elongated members (Figure 4) and each elongated member appears to have barbs (13, 14) on a top side of blades or the razor (non-contacting skin, Figure 6), but Haraguchi fails to discuss  a frame of the guard having a top rail and a bottom rail, each rail having a front edge, a rear edge, a first side edge, and a second side edge, the top and the bottom rails being spaced in a first direction by a first and a second side wall extending respectively in a second direction from the first to the second side edges, Haraguchi also fails to discuss wherein the barbs have pointed edges extending in the second direction and closer to the bottom rail than the top rail for arranging facial hair during a shaving process (See Haraguchi’s Figure’s steps 13, 14 for preventing cut hair falling back to cutting blades as disclosed in Col. 5, lines 14-18).
Based on the specific positions of Haraguchi’s barbs, there is other art to be combinable to teach the claimed invention. Therefore, claims 2-11 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/1/2022